Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Species (1) (device that measures milled material that has exited the chamber and passed through the screen, onto the measuring station 16 (as shown in Figure 3) without traverse.

Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, what is the mill “engaged” (line 3 from last) with? Engaged with the “support”?  Engaged with ”performing” (line 3 from last)?  Possibly, something else that’s not structurally or functionally claimed?
	As to claim 8, how does the “a measurement station” (line 3, claim 1) output the measurement to “a scale”.  Apparently, the “scale” and the ”a measurement station” are the same structure, and thus the same structure is being claimed twice, making this claim confusing to that extent.
	As to claim 16, what might be this so-called “designated mesh classification” correspond to?  Is such somewhere defined in the specification?  Does such correspond to something that may be created in the future?  
As to claim 16, what might be this so-called “designed test procedure” correspond to?  Is there one defined somewhere in the specification?  Does such correspond to something that may be designed in the future?  
separately from the claimed support structure (i.e., Claim 20 does not state that - - the support structure includes a drive unit - - .
	As to claim 21, this claim calls for different (“inlet” and “outlet”) apertures, but claim 13 are reduced such to one aperture.  How many apertures are in claim 21?  
	As to claim 27, what material is measured?  Consider that the last 3 lines (“the screened undersized milled material”) somewhat suggests that it is the removed material (“removing a screened undersized milled material”) that is measured, and not either the material within the chamber or the chamber itself; but (1) dependent claim 30 expressly suggests otherwise (“of milled material therein”); and (2) dependent claim 31 too also expresses otherwise (“weight of the processing chamber”).  This is not consistent.  Applicant should reconsider his statement that all claims read upon Species (1).  As such, please review all of the instant claims in this application to correctly identify which claimed encompass elected Species (1). 
	As to claim 30 how is this claim related to elected Species (1)?  Claim 30 is related to a change in the characteristic of the processing chamber, and such attribute is measured by detecting “change in weight of the processing chamber” (Para 78) which is a non-elected embodiment.  Such is related to Species (2), which is an embodiment (“embodiments”, Para 78) different from that of measuring material that has passed through the screen.  Applicant should reconsider his statement that all claims read upon Species (1).  As such, please review all of the instant claims in this application to correctly identify which claimed encompass elected Species (1). 
	As to claim 31, how is this claim related to elected Species (1)?  Claim 31 is related to a change in the weight of the processing chamber, and such attribute is measured by detecting “change in weight of the processing chamber” (Para 78).  Such is related to Species (2), which is an embodiment (“embodiments”, Para 78) different from that of measuring material that has passed through the screen.   
	As to claim 31, this claim is confusing, as it appears to include limitations of both elected and unelected embodiments.  The “weight of the processing chamber” is not related to the elected embodiment, and its mere presence merely confuses what the elected embodiment actually is. 
	
Claims 13,19-26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As to claim 13, this claim removes one of the 2 apertures of claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim(s) 27-30 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Virdis 2013/0119172.
As to claims 27,28,29,30, Virdis et al 2013/0119172 teach (Para 8,39; Figures 4,5) a device, including: mill device having a chamber that includes a screen 22, the mill performing a milling action in the chamber, and measurement station 32 that measures temperature and size distribution of all within the chamber during milling.  Measured temperature will vary during milling.

Claim 31,32,1-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Virdis et al. as applied against claims 27,30, and further in view of Held et al 2013/0248626
Virdis teaches (Para 2) a desire for the mill to operate at a desired flow rate; but does not express how the device may be either adjusted, set or determined to provide for such.

As to claims 31,32,1, it would have been obvious to measure the weight of material removed from the mill because one of ordinary skill would recognize that such will allow for relating (different) mill operating parameters with (different) flow rates, permitting for operating the mill at particular desired rate.  Such rates may readily be determined by collecting a mass (and subsequent division with time). 
As to claims 1-8, it would have been obvious to place a scale supported container under Virdis’s mill to allow for such collection.  Both the mill and weighing container can effectively be supported on the same structure. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marsolek et al 2019/0119047 teach (Para 51; Figure 1): support 40,46,38; measurement conveyor 62 that measures speed/amount 220 of milled material collected thereon and outputs a signal; and mill 42 supported by the support for milling, and deposing milled material onto the measurement station where the station measures without interrupting milling action.  However, the mill is not “above” (Applicant’s claim 1) the measurement station, and there is not screen (Applicant’s claim 27).
Shock 5,218,013 teaches (lines 23-41, col. 4) removing material from the surface of a component by use of a grinding disk, and weighing material removed during a certain number of revolutions.
Sata 3,810,002 teaches a measurement station 1 to measure attribute of milled material, and a mill 10 that both performs a milling operation and transports milled material to the station.  The station 11 measures during milling. However, the milled material is not deposited onto the station 11 (as it 
Ward et al 4,874,947 teach (lines 3-15, col. 2) teaches continuously monitoring the surface of a sample being milled.
Odell, III et al 4,459,783 teach (lines 7-24, col. 7) measuring weight of material removed during the grinding process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.